DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
Claims 17-20 are pending, all of which are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current claims recite the limitation “sensors to detect extracellular changes in the articles to measure rates of cellular respiration, glycolysis, and ATP production”. However, as stated in the interview on 5/11/22, the instant specification lacks support for this limitation. 
On page 4 of the remarks filed 6/22/22, the applicant’s attorney cited support found in paragraph 0021 and on the Agilent website. First, regarding relying on websites for support: Websites change, and the website information was not described or incorporated by disclosure into the original specification. Also, it is noted that incorporation by reference by hyperlink or other form of browser executable code is not permitted MPEP 608.01(p). Furthermore, paragraph (0021) merely refers to examples of metabolic analyzers that can be used and specifies “the subject technology is not limited to application in any specific analyzer”. 
It is noted, the remarks appear to imply the sensors are a known component of the existing XFe96 sold by Agilent and therefore have sufficient support, however, the claims were amended to now recite being directed to “A metabolic analyzer” rather than the previously claimed cell plate. It is unclear if the applicant is intending to state they are using the existent Agilent XFe96 device which they believe includes support for the sensors limitation, or if the claimed invention is intended to be a novel analyzer different from the XFe96. Claims 18-20 depend from claim 17 and therefore contain the same issues. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin et al. (US 2010/0068793 A1), herein referred to as Ungrin, in view of Haywood et al. (US 2003/0086830 A1), herein referred to as Haywood in view of Agilent Technologies Sensor cartridges Published 10/17, herein referred to as Agilent. 
Regarding claim 17, Ungrin teaches a cell plate (110) (Paragraph [(0161]) comprising: a well (116) (Fig. 1A; Paragraphs [0151]-[0153]), the well including a capture device (144, 145) comprising (Fig. 1P; Paragraphs [0171]-[0172]): a support ring (148), the support ring having an outer diameter less than an inner diameter of an upper portion of the well (Fig. 18; Paragraph [0180]); a mesh covering (144) affixed to a top surface of the support ring by an adhesive (Paragraphs [0174]-[0176]); the mesh covering comprising crisscrossing wire members that define pores having pore sizes of 5-200 microns (inclusive of 0.0039 inches) (Paragraph [0069]; Paragraph [0175]); wherein tissues, cells, and cell aggregates are restrained within the capture device (Paragraph [0239]).
Ungrin fails to teach an embodiment wherein the support ring has an inner diameter that defines a hollow center. Haywood, however, teaches a container assembly for storing a biological sample (Abstract) comprising a support ring (112), the support ring having an inner diameter that defines a hollow center (128), and a mesh covering (124) affixed to the support ring (Figs. 14-17; Paragraph [0120)). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin to include the support ring as taught by Haywood to enclose the biological sample while still allowing fluids and reagents to flow into the well (Haywood, Paragraph [0033)).
Moreover, neither Ungrin nor Haywood explicitly teaches embodiments wherein the inner diameter of the ring is 0.1335 inches, the outer diameter of the ring is 0.146 inches, the thickness between the inner and outer diameters is 0.0125 inches the height being 0.016 inches, or the pores occupying between 40-55% of a surface area. However, one having ordinary skill in the art would understand that these parameters to be result-effective variables. Ungrin teaches that wells may be of a variety of sizes depending on the use of the plate, and that the diameter of the well increases as the size of the aggregate being restrained within the cell increases (Paragraph [0159]). Ungrin also teaches that the distance between the wells, corresponding to the thickness between the inner and outer diameters of the well, will decrease as the number or size of the wells increases, creating a closely-packed array (Paragraph [0162]). Moreover, the pore size of the mesh is dependent on both the diameter of the crisscrossing wire members used to create it, and the spacing between the members, and will vary depending on the size of the particles to be retained (Paragraph [0175]). As such, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize these parameters to restrain the desired aggregate size within the well, and to ensure that none of the cells within the aggregate could escape the well through the wire mesh Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04). Additionally applicant’s specification states: the dimensions and materials listed above are simply examples, are not meant to be all inclusive of all possible dimensions and materials. Further, the dimensions listed are approximate and subject to variations of plus or minus 20 percent (Spec. 0027).
Haywood discloses it is known to analyze the biological samples (0004-0008) but neither Haywood nor Ungrin disclose details of a metabolic analyzer comprising a slide holding drawer configured to place the plate or sensors to detect extracellular changes. However, Agilent discloses using an Agilent Seahorse XF Analyzer comprising a sliding holding drawer for placement of a cell plate having articles including cells (see Figs on pgs. 1 & 2), the cell plate coupled with a sensor cartridge having solid state sensor probes for detecting cellular respiration and glycolysis of cells (pg. 2, 4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ungrin and Haywood to include the analyzer and sensors as taught by Agilent because it allows for live cell, real time kinetics while ensuring sensitive kinetic measurements to simultaneously analyze metabolic pathways using non-invasive sensors capable of rapid measurements (pgs. 2-3). 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin et al. (US 2010/0068793 A1), herein referred to as Ungrin, in view of Haywood et al. (US 2003/0086830 A1), herein referred to as Haywood, in view of Agilent Technologies Sensor cartridges Published 10/17, herein referred to as Agilent and further in view of Miles et al. (US 2006/0134772 A1), herein referred to as Miles.
With respect to claim 18 Ungrin teaches the cell plate as previously described, but fails to teach an embodiment wherein the support ring is made from a polyoxymethylene material. Miles, however, teaches a cell capture structure comprising a support ring (circular platform) made from Delrin, a polyoxymethylene material (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings on Ungrin and Haywood to include the polyoxymethylene support ring as taught by Miles to provide structural integrity to the assembly of the cell capture array (Miles, Paragraph [0060)). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 19, Ungrin teaches the cell plate as previously described, wherein the mesh covering is made of nylon (Paragraph [0175]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin et al. (US 2010/0068793 A1), herein referred to as Ungrin, in view of Haywood et al. (US 2003/0086830 A1), herein referred to as Haywood, in view of Agilent Technologies Sensor cartridges Published 10/17, herein referred to as Agilent and further in view of Miles et al. (US 2006/0134772 A1), herein referred to as Miles as applied above, and further in view of Kiedrowski (US 2017/0067008 A1).
Regarding claim 20, Ungrin teaches the capture device as previously described, but fails to explicitly teach the adhesive being a transparent, colorless, ethyl-based instant gel adhesive. Kiedrowski, however, teaches a retaining chamber for cell culture (Abstract), wherein the device components are bonded to one another using a suitable, biocompatible, and inert adhesive such as cyanoacrylate (those having ordinary skill in the art would recognize cyanoacrylate to be a transparent, colorless, ethyl-based instant gel adhesive, more commonly referred to as Super Glue) (Paragraph [0130]). It would have been obvious to one having ordinary skill in the art to modify the teachings of Ungrin and Haywood and limit the adhesive used to a transparent, colorless, ethyl-based instant gel adhesive, as taught by Kiedrowski, to ensure that the imaging capabilities of the cell plate were not disrupted by the adhesive, and to prevent the adhesive from adversely impacting the viability of the cell culture (Kiedrowski, Paragraph [0130]).

Response to Amendment
The declarations under 37 CFR 1.132 filed 6/22/22 are insufficient to overcome the rejection of claims 17-20 based upon Ungrin, Haywood, and Miles under 35 USC 103 as set forth in the last Office action because: the facts presented are not germane to the rejection at issue, and the showing is not commensurate in scope with the claims. 
Specifically, the Waters declaration states the Ungrin and Haywood devices are not useful for restraining tissues for metabolic analysis. However, the claimed invention is not drawn solely to use with tissues and instead claim 17 recites use with cells and organic compounds as well. Therefore these arguments are not commensurate in scope with the claims. Additionally the declaration states Miles would not be compatible due to the size of the device, however, the rejection merely relies upon the Miles reference to teach a known material of cell capture arrays. The declaration also states Miles would not be compatible due to the material used, however, Miles is relied upon to teach polyoxymetylene supports, which is the exact material recited in claim 18. 
Similarly, the Tipping declaration states: Ungrin and Haywood are not able to restrain tissues as the claimed invention is “specifically designed to restrain tissues … not just cells”. However, the claimed invention is not drawn solely to use with tissues and instead claim 17 recites use with cells and organic compounds as well. Additionally the declaration states Miles would not be compatible due to the size of the device, however, the rejection merely relies upon the Miles reference to teach a known material of cell capture arrays. The declaration also states Miles would not be compatible due to the material used, however, Miles is relied upon to teach polyoxymetylene supports, which is the exact material recited in claim 18. 

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the limitations regarding the sensors in claim 17 have support on Agilent’s website: Websites change, and the website information was not described or incorporated by disclosure into the original specification. Additionally, the remarks appear to imply the sensors are a known component of the existing XFe96 sold by Agilent and therefore have sufficient support, however, the claims were amended to now recite being directed to “A metabolic analyzer” rather than the previously claimed cell plate. It is unclear if the applicant is intending to state they are using the existent Agilent XFe96 device which they believe includes support for the sensors limitation, or if the claimed invention is intended to be a novel analyzer different from the XFe96. 
In response to applicant's argument that the prior art references cannot be used with tissues, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, as noted above, the instant claims are not merely limited to use with tissues, but also recite the capture devices work with cells and organic compounds as well. 
In response to applicant’s argument that the filter member 145 of Ungrin does not meet the limitation of a mesh covering affixed to a top surface of the support ring, when these features are taught from a combination of Ungrin and Haywood: in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799